     Case 3:21-cv-00379-DMS-MSB Document 5 Filed 04/21/21 PageID.19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMY G. VELAZQUEZ,                                    Case No.: 21-cv-379-DMS-MSB
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   TRANSFER VENUE
14   UNIVERSAL ACCOUNTS, LLC,
15                                    Defendant.
16
17         Pending before the Court is Plaintiff Amy G. Velazquez’s Motion to Transfer Venue
18   to the Central District of California. (ECF No. 4.) Plaintiff asserts she inadvertently filed
19   the instant action in this District and was informed by counsel for Defendant Universal
20   Accounts, LLC that venue was improper. Plaintiff argues venue is proper in the Central
21   District of California because both Plaintiff and Defendant reside there. Defendant did not
22   file an opposition, and its time to do so has expired.
23         ///
24         ///
25         ///
26         ///
27
28

                                                      1
                                                                                 21-cv-379-DMS-MSB
     Case 3:21-cv-00379-DMS-MSB Document 5 Filed 04/21/21 PageID.20 Page 2 of 2



 1         Good cause appearing, Plaintiff’s motion is GRANTED. The Clerk of Court is
 2   directed to TRANSFER this action to the United States District Court for the Central
 3   District of California.
 4         IT IS SO ORDERED.
 5
 6   Dated: April 21, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                         21-cv-379-DMS-MSB
